 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 1308 
 
AN ACT 
To amend the Ronald Reagan Centennial Commission Act to extend the termination date for the Commission, and for other purposes. 
 
 
1.Ronald Reagan Centennial Commission Act Amendments 
(a)Final report due dateSection 7(c) of the Ronald Reagan Centennial Commission Act (Public Law 111–25; 36 U.S.C. 101 note prec.) is amended by striking April 30, 2011 and inserting November 30, 2011.  
(b)TerminationSection 8 of the Ronald Reagan Centennial Commission Act (Public Law 111–25; 36 U.S.C. 101 note prec.) is amended by striking May 30, 2011 and inserting December 31, 2011.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
